DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2018, 05/30/2019 and 09/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The Applicant submitted a substitute specification in lieu of substitute paragraphs in accordance with 37 C.F.R. § 1.125.  The substitute specification contains amendments to paragraphs [0053], [0062] and [0065] of the specification as originally filed.  The amendments are accepted.
Response to Amendment
The Applicant amended claims 1, 2, 4, 7, 9, 14, 16 and 18.  The Applicant canceled claims 19 and 22-26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (Pub. No. US 2017/0317418 A1) hereafter referred to as Garcia, and further in view of Lee (EP 1071161) hereafter referred to as Lee.

Regarding claim 1, Garcia teaches:
A radio frequency (RF) device (See Garcia Fig. 2A ref. 200), comprising: 

    PNG
    media_image1.png
    248
    476
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    428
    media_image2.png
    Greyscale
 
a radio frequency integrated circuit (RFIC) chip (See Garcia Fig. 2A ref. 230); and
an antenna module on an upper surface of the RFIC chip (See Garcia Fig. 2A ref. 200 shown comprising chip 230 and other antenna module components), the antenna module comprises:
a first patch parallel to the RFIC chip (See Garcia Fig. 2A ref. 211) and having an upper surface configured to emit radiation in a vertical direction opposite the first patch from the RFIC chip (See Garcia [0038] the lower surface of patch 211; [0039] – first patch antenna 211 operates as a transmitting antenna in the broadside direction),

a first plurality of feed lines connected to a lower surface of the first patch (See [0038] – [0039] first antenna feed line 213/223 comprises a differential vertical probe portion 213, and a planar differential line portion 223) and configured to supply a plurality of first differential signals to the first patch from the RFIC chip (see Fig 2B depicting 213/223 connecting chip 230 and patch 211), and
Garcia does not specifically teach:
wherein the first plurality of feed lines comprise: a first feed line and a second feed line respectively connected to a first feed point and a second feed point on the lower surface of the first patch and configured to supply one of the plurality of first differential signals to the first patch, and a third feed line and a fourth feed line respectively connected to a third feed point and a fourth feed point on the lower surface of the first patch and configured to supply another one of the plurality of first differential signals to the first patch, the first feed point, the second feed point, the third feed point and the fourth feed point are disposed on the lower surface of the first patch for a dual polarization,
However, Lee teaches:

    PNG
    media_image3.png
    489
    683
    media_image3.png
    Greyscale


a first feed line and a second feed line respectively connected to a first feed point and a second feed point on the lower surface of the first patch and configured to supply one of the plurality of first differential signals to the first patch, and a third feed line and a fourth feed line respectively connected to a third feed point and a fourth feed point on the lower surface of the first patch and configured to supply another one of the plurality of first differential signals to the first patch, the first feed point, the second feed point, the third feed point and the fourth feed point are disposed on the lower surface of the first patch for a dual polarization (See Lee [0016] and Fig. 1 depicted above showing antenna patch 64 comprising four feed points and respective feed lines connected to patch 64.  Patch 64 is formed on the upper surface of the dielectric puck 62, and has 4 feed points corresponding to the positions of the feed probes 63 in the puck 62 when viewed in a top down perspective; [0014] – integrated radiator tile provides for polarization diversity … can provide, linear, dual-linear, and dual-circular polarization capability).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 2, Garcia teaches:
Wherein the first feed point and the second feed point are separated in a first horizontal direction (See Garcia Fig. 2A depicting first and second feed points separated in a first horizontal direction).

Regarding claim 3, Garcia teaches:
Garcia Fig. 2A depicting first and second feed points proximate to a first center line crossing a center of first patch 211).

Regarding claim 4, Garcia teaches:
wherein the first feed point and the second feed point are equally proximate to a center of the first patch (See Garcia Fig. 2A depicting first and second feed points equally proximate to a center of patch 211).

Regarding claim 5, Garcia teaches:
wherein the first feed line comprises a first portion extending in the first horizontal direction and a second portion extending in the vertical direction, and the second feed line comprises a first portion extending in the first horizontal direction and a second portion extending in the vertical direction (See Garcia Fig. 2A and 2B; [0039] – The differential vertical probe portion 213 is connected to the first patch antenna 211 and extends through the first and second substrates 210 and 220. The planar different line portion 223 is formed on the surface 220A of the second substrate 220 and is connected to the RFIC chip 230).

Regarding claim 6, Garcia teaches:
wherein each of the upper surface of the first patch and the lower surface of the first patch have a rectangular shape including a pair of sides parallel to the first horizontal direction (See Garcia Fig. 2A depicting patch 211 having a rectangular shape with parallel pairs of sides).

Regarding claim 7, Garcia does not specifically teach:

However, Lee teaches:

    PNG
    media_image4.png
    192
    381
    media_image4.png
    Greyscale

wherein the third feed point and the fourth feed point are separated in a second horizontal direction perpendicular to the first horizontal direction (See Lee Fig. 2b depicting at least four feed points separated in a first horizontal direction and also separated in a second horizontal direction perpendicular to the first; [0026] – Fig. 2b illustrates an enlarged bottom view of the integrated radiator tile 10 of Fig. 1).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 8, Garcia does not specifically teach:
wherein the third feed point and the fourth feed point are proximate to a second center line crossing a center of the first patch in the second horizontal direction,
However, Lee teaches:

It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 9, Garcia does not specifically teach:
wherein the third feed point and the fourth feed point are equally proximate to a center of the first patch,
However, Lee teaches:
wherein the third feed point and the fourth feed point are equally proximate to a center of the first patch (See Fig. 2b depicting a third and a fourth feed point equally proximate to a center of the first patch).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 10, Garcia does not specifically teach:
wherein the third feed line comprises a first portion extending in the second horizontal direction and a second portion extending in the vertical direction, and the fourth feed line comprises 
However, Lee teaches:
wherein the third feed line comprises a first portion extending in the second horizontal direction and a second portion extending in the vertical direction, and the fourth feed line comprises a first portion extending in the second horizontal direction and a second portion extending in the vertical direction (See Lee Fig. 1 depicting patch 64 and probes 63 wherein the probes extend vertically through puck 62 and connect to patch 64 via coax type connectors as shown in Fig. 2b.  The coax connectors have a horizontal footprint in all directions due to the circular shape at connection to the patch).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 11, Garcia teaches:
wherein the antenna module further comprises:
a second patch separated from the first patch in the first horizontal direction (See Garcia Fig. 2A second patch 212); and
a second plurality of feed lines connected to a lower surface of the second patch (See Garcia [0040] – second antenna feed line 214/224 comprises a single vertical probe portion 214, and a single planar line portion 224) and configured to supply at least one second differential signal to the second patch from the RFIC chip (See Garcia [0040] – a single-ended patch antenna (with a single-ended feed point) can be differentially fed by using a BALUN to transform the single-ended feed 

Regarding claim 12, Garcia teaches:
wherein the antenna module further comprises:
a third patch separated from the first patch in the second horizontal direction; a fourth patch separated from the second patch in the second horizontal direction; and a third plurality of feed lines respectively connected to lower surfaces of the third patch and the fourth patch and configured to supply at least one third differential signal to the third patch and the fourth patch from the RFIC chip (See [0091] – patch antennas 1311-1 or 1311-2 can be selected to transmit a linear polarized wave in a desired direction. Moreover, for broadside reception, either one or both of the receive patch antennas 1312-1 and 1312-2 can be selected to receive signals in one or both linear-polarized directions).
It would be obvious to one of ordinary skill in the art to combine the teachings of the embodiments taught in Garcia to create an antenna device comprising multiple patch antennas including at least four.  Motivation stems from the desire to transmit in more directions.  See also [0091].

Regarding claim 13, Garcia teaches:
wherein the antenna module further comprises a top-patch parallel to the first patch over the upper surface of the first patch (See Garcia [0058] – first and second patch antennas 211 and 212 (broadside radiating antennas) are vertically disposed below RFIC chip 230, as compared to the antenna package 200, 300, 400, and 500, for example, wherein the first and second patch antennas 

Regarding claim 14, Garcia teaches:
wherein the RFIC chip comprises: at least one phase shifter configured to generate the plurality of first differential signals (See Garcia [0044] – the first patch antenna 211 and second Yagi antenna 222 can be operated as a two-element phased array antenna to steer the transmitting radiation beam in a given direction between the broadside and end-fire directions, using beam steering techniques well-known to those of ordinary skill in the art).

Regarding claim 15, Garcia teaches:
wherein the upper surface of the first patch is further configured to receive radiation (See Garcia [0039] – first patch antenna 211 operates as a transmitting antenna in the broadside direction, which is fed by a differential antenna feed line, while the second patch antenna 212 operates as a receiving antenna in the broadside direction, which is fed by a single-ended antenna feed line. In particular, the first antenna feed line 213/223 comprises a differential vertical probe portion 213, and a planar differential line portion 223. The differential vertical probe portion 213 is connected to the first patch antenna 211 and extends through the first and second substrates 210 and 220. The planar different line portion 223 is formed on the surface 220A of the second substrate 220 and is connected to the RFIC chip 230) and provide corresponding signals to the RFIC chip via the first plurality of feed lines (See [0038] – antenna package 200 further comprises a plurality of feed lines that connect the RFIC chip 230 to the antennas 211, 212, 221, and 222), and
the RFIC chip comprises at least one phase shifter configured to process the signals received through the first plurality of feed lines (See Garcia [0044] – the first patch antenna 211 and second 

Regarding claim 16, Garcia teaches:
An antenna module (See Garcia Fig. 2A ref. 200 shown comprising chip 230 and other antenna module components) comprising:
a ground plate (See Fig. 2A and 2B – ground plane 227);
a first patch parallel to the ground plate and having an upper surface configured to emit radiation in a vertical direction opposite the first patch from the ground plate (See Garcia [0038] the lower surface of patch 211; [0039] – first patch antenna 211 operates as a transmitting antenna in the broadside direction); and
a first plurality of feed lines respectively connected to a first plurality of feed points on a lower surface of the first patch (See [0038] – [0039] first antenna feed line 213/223 comprises a differential vertical probe portion 213, and a planar differential line portion 223) and configured to supply a plurality of differential signals to the first patch (see Fig 2B depicting 213/223 connecting chip 230 and patch 211), wherein
the first plurality of feed points comprise:
a first feed point and a second feed point separated from each other in a first horizontal direction for a first polarization (See Garcia Fig. 2A depicting first and second feed points separated in a first horizontal direction), and
Garcia does not specifically teach:
a third feed point and a fourth feed point separated from each other in a second horizontal direction perpendicular to the first horizontal direction for a second polarization,
Lee teaches:
a third feed point and a fourth feed point separated from each other in a second horizontal direction perpendicular to the first horizontal direction for a second polarization (See Lee [0016] and Fig. 1 depicted above showing antenna patch 64 comprising four feed points and respective feed lines connected to patch 64.  Patch 64 is formed on the upper surface of the dielectric puck 62, and has 4 feed points corresponding to the positions of the feed probes 63 in the puck 62 when viewed in a top down perspective; [0014] – integrated radiator tile provides for polarization diversity … can provide, linear, dual-linear, and dual-circular polarization capability).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 17, Garcia teaches:
wherein the first feed point and the second feed point are proximate to a first center line crossing a center of the first patch in the first horizontal direction (See Garcia Fig. 2A depicting first and second feed points proximate to a first center line crossing a center of first patch 211), and
Garcia does not specifically teach:
the third feed point and the fourth feed point are proximate to a second center line crossing the center of the first patch in the second horizontal direction.
However, Lee teaches:
wherein the third feed point and the fourth feed point are proximate to a second center line crossing a center of the first patch in the second horizontal direction (See Fig. 2b depicting third and 
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 18, Garcia teaches:
wherein the first feed point and a second feed point are equally proximate to a center of the first patch (See Garcia Fig. 2A depicting first and second feed points equally proximate to a center of patch 211), and
Garcia does not specifically teach:
the third feed point and the fourth feed point are equally proximate to the center of the first patch.
However, Lee teaches:
wherein the third feed point and the fourth feed point are equally proximate to a center of the first patch (See Fig. 2b depicting a third and a fourth feed point equally proximate to a center of the first patch).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references.  Motivation to combine the references stems from the desire to improve assembly and maintainability of antenna devices by providing low profile architectures.  See also Lee [0013] – [0015] – integrated radiator tiles … allows the arrays to be easily maintained.

Regarding claim 20, Garcia teaches:

a second patch separated from the first patch in the first horizontal direction (See Garcia Fig. 2A second patch 212); and a second plurality of feed lines respectively connected to a second plurality of feed points on a lower surface of the second patch (See Garcia [0040] – second antenna feed line 214/224 comprises a single vertical probe portion 214, and a single planar line portion 224).

Regarding claim 21, Garcia teaches:
further comprising:
a third patch separated from the first patch in the second horizontal direction; a fourth patch separated from the second patch in the second horizontal direction; and a third plurality of feed lines respectively connected to a third plurality of feed points on lower surfaces of the third patch and the fourth patch (See [0091] – patch antennas 1311-1 or 1311-2 can be selected to transmit a linear polarized wave in a desired direction. Moreover, for broadside reception, either one or both of the receive patch antennas 1312-1 and 1312-2 can be selected to receive signals in one or both linear-polarized directions).
It would be obvious to one of ordinary skill in the art to combine the teachings of the embodiments taught in Garcia to create an antenna device comprising multiple patch antennas including at least four.  Motivation stems from the desire to transmit in more directions.  See also [0091].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached from 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845